


Exhibit 10.52

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

(CASH ONLY)

ADDENDUM

 

THIS ADDENDUM TO THE RESTRICTED STOCK UNIT AWARD AGREEMENT (CASH ONLY) provides
the rules and procedures relating to the grant of the Award and the operation of
the Restricted Stock Unit Account and the Dividend Equivalent Unit Account.

 

A.            Whenever the following terms are used in the Restricted Stock Unit
Award Agreement or in this Addendum, they shall have the meaning specified
below, unless the context clearly indicates to the contrary:

 

Dividend Equivalent Unit Account means the memorandum account maintained by the
Company or its agent on behalf of Colleague which is credited with Dividend
Equivalent Units and debited and credited with earnings and losses on Investment
Options under this Agreement.

 

Dividend Equivalent Unit means a unit of measurement which is deemed for
bookkeeping and payment purposes to represent one dollar ($1.00) solely for
purposes of this Agreement.

 

Fair Market Value shall mean, with respect to Common Stock of the Company, the
price at which the Stock sold on the last normal transaction of the trading day
on a specified date, or if no trading occurs on such specified date, on the most
recent preceding business day on which trading occurred, as quoted on the New
York Stock Exchange.

 

Investment Options shall mean the investment indices or securities selected by
the Company among which the Colleague will select for the purpose of determining
how the Colleague’s Restricted Stock Unit Account and Dividend Equivalent Unit
Account will be deemed to be invested in order to determine the amount of
earnings or losses to be credited or debited to the Colleague’s Restricted Stock
Unit Account and Dividend Equivalent Unit Account.  Specifically, the Investment
Options are the S&P 500 Composite Index, the Lehman Brothers Aggregate Bond
Index and the Three Month U. S. Treasury Bill.

 

Investment Performance shall mean the total return amount of the S& P 500
Composite Index and the Lehman Brothers Aggregate Bond Index for these
Investment Options and the average quarterly yield of the Three Month U.S.
Treasury Bill Investment Option reported in the Wall Street Journal or if not so
reported, in any nationally recognized financial publication, as of the last day
of each calendar quarter.

 

Restricted Stock Unit means a non-voting unit of measurement which is deemed for
bookkeeping and payment purposes to represent one outstanding share of Common
Stock of the Company solely for purposes of this Agreement.

 

Restricted Stock Unit Account means the memorandum account maintained by the
Company on behalf of each Colleague which is credited with Restricted Stock
Units under this Agreement.  Each Restricted Stock Unit represents the right to
receive a distribution of cash in the amount of the Fair Market Value of one
Share at the date of distribution as provided in the Restricted Stock Unit Award
Agreement and this Addendum.

 

1

--------------------------------------------------------------------------------


 

Shares means shares of the Company’s Common Stock.

 

B.            Restricted Stock Unit Account.  As soon as practical following the
Award Date, the Company shall credit the Colleague’s Restricted Stock Unit
Account with the number of Restricted Stock Units awarded.

 

C.            Dividend Equivalent Unit Account. As soon as practical following
each of the Company’s dividend payable dates, the Colleague’s Dividend
Equivalent Unit Account shall be credited with the number of Dividend Equivalent
Units equal to the dividends paid by the Company during the quarter on a number
of Shares equal to the aggregate number of Restricted Stock Units in the
Colleague’s Restricted Stock Unit Account as of the record date for such
quarter’s dividend payment. Colleague shall be given the opportunity to elect
one or more of the Investment Options for the purpose of determining the
Investment Performance of the Colleague’s Dividend Equivalent Unit Account. 
Colleague’s initial election shall remain effective until amended; amendments
will be allowed no more than once per calendar quarter and will be effective for
the quarter following the quarter in which the election is made.  If Colleague
does not make an election, then Colleague’s Investment Performance will be
calculated using the Three Month U.S. Treasury Bill Investment Option. The
Colleague’s Dividend Equivalent Units will be increased or decreased at the end
of each calendar quarter to reflect the results of such quarter’s Investment
Performance on the Investment Options selected by the Colleague.

 

D.            Distributions.  As soon as practical following the Lapse of
Forfeiture Restrictions as set forth in the Colleague’s Restricted Stock Unit
Award Agreement or, if the Colleague is a “key employee” as defined in
Section 409A of the Internal Revenue Code (“Section 409A”), such later date as
required by Section 409A, the Restricted Stock Units credited to the Colleague’s
Restricted Stock Unit Account, which are not subject to forfeiture as provided
in the Plan and the Dividend Equivalent Units credited to the Colleague’s
Dividend Equivalent Unit Account shall be converted to cash and the cash shall
be distributed to the Colleague (or, in the event of his or her death, the
Colleague’s Beneficiary).

 

E.            Adjustments in Case of Changes in Common Stock.  If there shall
occur any change in the outstanding Shares of the Company’s Common Stock such as
described in Section 7.2(a) of the Plan, the Company shall make such
proportionate and equitable adjustments consistent with the effect of such event
on stockholders generally, as the Committee determines to be necessary or
appropriate, in the number, kind and/or character of RSUs, DEUs or other
securities, property and/or rights contemplated hereunder, including any
appropriate adjustments to the market prices used in the determination of the
number and Restricted Stock Units, and in rights in respect of the Colleague’s
Restricted Stock Unit Account credited under this Agreement so as to preserve
the benefits intended.

 

F.             Plan Construction.  It is the intent of the Company that
transactions pursuant to the Plan satisfy and be interpreted in a manner that
satisfies the applicable conditions for exemption under Rule 16b-3 promulgated
under the Exchange Act (“Rule 16b-3”) so that to the extent consistent therewith
the crediting of Restricted Stock Units and Dividend Equivalents and the
distribution of the balance remaining in the Restricted Stock Unit Account and
the Dividend Equivalent Unit Account hereunder will be entitled to the benefits
of Rule 16b-3 or other exemptive rules under Section 16 of the Exchange Act and
will not be subjected to avoidable liability thereunder.

 

2

--------------------------------------------------------------------------------


 

It is the intent of the Company that the Restricted Stock Units and Dividend
Equivalent Units to which the Restricted Stock Unit Award Agreement and this
Addendum applies shall comply with Section 409A, and the Restricted Stock Unit
Award Agreement and this Addendum shall be interpreted in a manner which is
consistent with the foregoing intent.  Any provisions of the Restricted Stock
Unit Award Agreement and this Addendum which would not comply with the
requirements of Section 409A and the Regulations adopted thereunder shall be
deemed to be modified or eliminated in order to comply with these requirements.

 

G.            Unfunded Plan.  The liability of the Company to the Colleague
under this Restricted Stock Unit Award Agreement shall be that of a debtor only
pursuant to such contractual obligations as are created by the Plan, the
Agreement and this Addendum, and no such obligation of the Company shall be
deemed to be secured by any assets, pledges, or other encumbrances on any
property of the Company.  The Company has not segregated or earmarked any of the
Company’s assets for the benefit of Colleague or his/her beneficiary or estate,
and the Plan does not, and shall not be construed to, require the Company to do
so.  The Colleague and his/her beneficiary or estate shall have only an
unsecured, contractual right against the Company with respect to any Restricted
Stock Units or Dividend Equivalent Units, and such right shall not be deemed
superior to the right of any other creditor.

 

3

--------------------------------------------------------------------------------
